Citation Nr: 9928854	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  95-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), based on the initial 
rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by complaints of sleep 
disturbance, depression, flashbacks, intrusive thoughts and 
hypervigilance.  

3.  Since July 8, 1994, the veteran's PTSD has not been 
productive of more than a considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people; or by more than considerable 
industrial impairment.

4.  Since July 8, 1994, the veteran's PTSD has not been 
productive of more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

An evaluation in excess of 50 percent since July 8, 1994, for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The veteran's claim for a rating in excess of 50 percent PTSD 
is well grounded, meaning that it is plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.   

In an October 1994 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent disability 
evaluation, effective July 8, 1994.  In a November 1994 
statement, the veteran argued that the service-connected PTSD 
was more severely disabling than the currently assigned 50 
percent disability evaluation.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the 50 percent evaluation 
is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
The Board has interpreted the claim liberally employing the 
decision by the Court, in Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  This Board will apply 
the version most favorable to the veteran.

In accordance with the "old" criteria, in effect prior to 
November 7, 1996, pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating was warranted when the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating encompassed situations where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and when psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996). 

Under the "new" diagnostic criteria for psychiatric 
disorders, effective on and after November 7, 1996, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

II.  Factual Background

The record shows that the veteran was examined by VA in 
August 1994.  The veteran reported that he and his wife had 
been together for 8 years.  He played darts occasionally and 
sometimes socialized with friends.  He had severe nightmares 
and recurrent dreams, and slept with a gun. He had been 
employed for 9 months but jobs usually only lasted a few 
months.  He attempted suicide in 1988 but had no current 
suicidal or homicidal ideations.  He became violent if 
someone grabbed him or screamed at him.  He heard voices and 
saw figures at daylight.  It was noted that he had some 
paranoid incidents, no flashbacks and no history of 
psychological treatment.  The diagnosis was, PTSD, chronic, 
severe.

During a July 1995 VA psychiatric examination, the veteran 
reported not being able to tolerate much and having 
difficulty with authority figures.  He was currently going to 
school working on a two-year degree in quality control.  He 
last worked as a welder until December 1994 when he got a 
lung infection and was fired.  He had been married for 6 
years but that the couple had been together for 10 years.  He 
was taking medication and undergoing counseling.  He drank 
anywhere from no beer to two cases a day.  He slept about 2 
hours a night and had disturbing dreams.  He was startled by 
loud noises.  He stayed home and read.  He acknowledged 
having two buddies that he associated with.  He becoming more 
depressed.  On examination, the veteran was cooperative, 
alert and oriented times 4.  Thought production and 
continuity were good; his remote memory was decreased while 
his immediate and recent were intact.  Insight and judgment 
were fair to good.  It was noted that he was not suicidal or 
homicidal, and his affect was sad.  The examiner stated that 
the veteran was more depressed since he lost his job in 
January 1994.  It was opined that his PTSD symptoms appeared 
to be the same as they were during the last rating 
examination.  The diagnosis was, PTSD, moderate; alcohol 
dependence-continuous.  His GAF was noted to be 60 at 
present and over the past year.  

VA outpatient treatment records show treatment of the veteran 
in 1995 and continuing into 1997 for his psychiatric 
disability.  In October 1995, a VA social worker stated that 
the veteran had begun working as a welder but he believed 
that this would not last long due to the veteran's conflict 
with authority. It was opined that the veteran was over all 
unemployable and did better socially isolated and away from 
others.  

In September 1996, the veteran was seen at a VA facility 
after being totally blacked out for the weekend.  He reported 
that he did not remember violent behavior which had occurred.  

The veteran was treated at the Tulsa Regional Medical Center 
in November 1996 due to an apparent tricyclic antidepressant 
overdose.  The veteran reported being depressed since being 
laid off from his job four months prior.  He reported having 
difficulty sleeping and with nightmares.  He reported 
drinking two six packs of beer a day.  On examination, he was 
alert, oriented, with goal-directed speech, a depressed mood 
and a flat affect.  He denied current hallucinations, 
admitted to fleeting suicidal ideas in the past and his wife 
reported that he had auditory hallucinations the day prior to 
treatment.  Short and long term memory appeared impaired.  
The pertinent diagnoses were: major depression, single 
episode, severe, with mild psychotic features; PTSD, by 
history.  He was transferred to a VA facility where he 
reported that his overdose was an accident and not a suicide 
attempt.  He reported taking the medication for a severe 
headache.  Private medical record show that the veteran was 
treated again in November 1996 at the Parkside Hospital when 
he reported that he planned to kill himself and others.  

A VA psychiatric examination was performed in January1997.  
The claim file was reviewed by the examiner.  The veteran 
reported that he had worked as a welder until he lost his job 
in 1994 due to a shoulder injury.  He dropped out of school 
six or eight months prior.  He had great difficulties around 
crowds.  He spending his days reading, and reported having 
bad dreams.  Objectively, he was dressed in work-type clothes 
and spoke in a monotone voice.  He appeared slightly 
despondent but did not appear appreciably anxious and there 
were no hallucinations or delusions.  He was oriented times 3 
and his perception and judgment appeared to be good. The 
finding was, PTSD, moderate to moderately severe; major 
depressive episode.  The GAF was 55.  The examiner summarized 
that the veteran did have some increased symptomatology since 
he was seen by Dr. Reaves (July 1995) to the point that he 
had increased suicidal ideation and increased depression.  It 
was stated that this did not increase his lack of activity in 
social situations since for years the veteran has avoided 
crowds and has had difficulty trusting others.  It was 
pointed out that he was able to work for a long period of 
time and to attend school for a period of time except for the 
stress that he had from people who spoke another language.  
It was opined that if a person could work and have contact 
with even the few people that he would encounter in his work, 
he could not be classified as having severe type of PTSD.  
The examiner thus determined that the veteran should be 
classified as having moderate severe and not severe 
manifestations.  It was opined that with the symptomatology 
that was described in August 1994, he was able to do some 
work. It was pointed out that while the veteran stated he 
could only stay on a job maybe as long as 11 months at most, 
he was able to do work that allowed him to be gainfully 
employed.  The examiner concluded that the veteran should be 
classified as having moderate to severe and not a fully 
severe PTSD at this point in time.  Attached to the report 
was a handwritten letter listing the veteran's employment 
history since 1993.  At the time of the examination, he was 
not working after sustaining an injury during his last 
employment.  His last employment, with a steel fabrication 
business, had lasted about 10 months. 

A VA psychiatric examination  was performed in December 1998.  
The examiner reviewed the claims file.  The veteran reported 
having memory problems and admitted to having had three beers 
that day, although his wife indicated that it was four beers.  
The veteran appeared sober and oriented for the assessment.  
He complained of increased drinking and increased nightmares.  
He was married and was employed, having worked at an auto 
parts store for seven months as a driver, delivering parts to 
stores.  He did not have to work around the public.  The 
veteran complained of sleeping problems with night sweats, 
and nightmares.  He reported having flashbacks and intrusive 
thoughts with hypervigilance and paranoia.  He was well 
oriented to time, place, person and situation.  His memory 
was reported to be poor.  He occasionally heard voices and 
denied visual hallucinations or delusions.  There was no 
evidence of a thought disorder.  He was casually but 
appropriately dressed.  Speech and language were intelligible 
and goal directed.  His insight, judgment and reasoning 
appeared to be slightly impaired.  He exhibited a depressed 
mood.  It was opined that the veteran's problems were 
compounded by the use of alcohol, and from a clinical 
perspective, his PTSD did not appear to have changed 
significantly since his last examination.  The diagnoses 
were: PTSD, chronic; major depression, chronic; alcoholism, 
continuous.  The GAF was 55.  



III.  Analysis

After carefully considering all of the evidence discussed 
above, the Board concludes that the preponderance of the 
evidence demonstrates that the current 50 percent evaluation 
is appropriate, and that an increased rating is not warranted 
under either the "old" or "new" regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a severe impairment in the ability to establish 
and maintain affective or favorable relationships with 
people; or severe impairment in the ability to obtain or 
retain employment. Further, the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.

In reaching the foregoing conclusion, the Board observes that 
the veteran suffers from PTSD-related symptoms such as, 
difficulty and withdrawal from social interaction, 
depression, and sleep impairment.  In addition, the Board 
also recognizes that the veteran has sought regular VA 
treatment for his PTSD and that he has been placed on several 
medications.  

Significantly, however, during VA examinations, there was no 
evidence of any behavior that would support a finding that an 
increased evaluation was warranted.  Those examination 
reports reflect that the veteran's speech was not illogical, 
but clear and coherent.  Indeed, there was no impairment in 
his thought process.  He is well oriented.  In addition, 
there is no evidence of any suicidal ideation with a 
formulated plan and no hallucinatory complaints.  Moreover, 
despite the fact that the veteran has had difficulty with 
social interaction, he has been able to maintain a second 
marriage for many years.  Finally, during VA examinations, 
the veteran's PTSD was described as moderate or moderate to 
severe.  While severe PTSD was diagnosed in 1994, a 
subsequent VA examiner has stated that with the 
symptomatology described in 1994 the veteran was able to work 
and that he thus could not be classified as having a severe 
type of PTSD.  

With regards to industrial impairment, the veteran does 
maintain that his service-connected PTSD has interfered with 
his ability to maintain employment.  In this regard, he 
indicated that after he was discharged from service, he was 
able to maintain steady employment only for a short period of 
time due to his PTSD.  However, the record shows that he has 
also indicated that he lost one job due to a lung problem as 
well as due to a shoulder problem.  He is currently employed 
at a job, which does not require contact with the public, and 
has worked regularly at other jobs in the past.  He has also 
gone to school.  While his industrial impairment is 
considerable, the record does not show severe industrial 
impairment.  The Board also notes that a VA social worker 
opined in 1995 that the veteran was unemployable and did 
better socially away from others.  However, this statement 
was made while the veteran was employed, and he is currently 
employed in a job that requires little contact with others.  
Thus the Board finds that this statement is not supported by 
the evidence of record and is therefore of little probative 
value.   

Furthermore, the Board observes that the veteran was recently 
assigned a GAF score of 55.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  A GAF 
of 55 reflects moderate impairment or moderate difficulty in 
social, occupational or school functioning.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

In summary, the Board concludes that the veteran's symptoms 
of PTSD are reflective of no more than a 50 percent 
evaluation under either the "old" or the "new" regulations.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from July 8, 
1994 so as to warrant a "staged" rating due to significant 
change in the level of disability.  Fenderson.  Accordingly, 
the preponderance of the evidence is against an increased 
evaluation for the veteran's PTSD.  

ORDER


Assignment of a rating for PTSD in excess of 50 percent from 
July 8, 1994 is denied.  


		
	RENEE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

